  Case 16-27657       Doc 48   Filed 09/06/19 Entered 09/06/19 14:21:36                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:    16-27657
Kathy S Grogan                                 )
                                               )                Chapter: 13
                                               )
                                                               Honorable Pamela S. Hollis
                                               )
                                               )                Joliet
               Debtor(s)                       )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION


THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court having
jurisdiction, with due notice having been given to all parties in interest, the Court orders as follows:

  IT IS SO ORDERED:

   1. The Debtor's plan is modified post-confirmation by directing the Trustee to not make any further
disbursements to JPMorgan Chase Bank, NA.




                                                            Enter:


                                                                     Honorable Pamela S. Hollis
Dated: September 06, 2019                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
